DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, species (a) figs. 1 and 3, claims 1-6, 9-11 and 17, in the reply filed on 12/9/21 is acknowledged.
Claims 7, 8, 12-16 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al., US Publication No. 2021/0134762 A1.

Hayashi anticipates:
1. A semiconductor device, comprising (see fig. 56): 
	a first carrier (11); 
	a first external contact (223B) and a second external contact (222); 
	a first semiconductor die (31C) comprising a first main face (e.g. bottom), a second main face (e.g. top) opposite to the first main face, a first contact pad (312) disposed on the first main face, a second contact pad (311A and/or 311B) disposed on the second main face, a third contact pad (314) disposed on the second main face, and a vertical transistor (e.g. vertical transistor because source is at 311 and drain is at 312), the first semiconductor die being disposed with the first main face on the first carrier; 
	a clip (47) connecting the second contact pad (311A and/or 311B) and the second external contact (222); and 
	a first wire (421) connected with the first external contact (223B), the first wire (421) being disposed at least partially under the clip (47).  See Hayashi at para. [0222] – [0227], also see para. [0001] – [0274], figs. 1-57.  

2. The semiconductor device of claim 1, wherein the first wire (421) is disposed completely under the clip (47), fig. 56.

3. The semiconductor device of claim 1, wherein the second contact pad (e.g. 311A) is completely covered by the clip (47), fig. 56.



5. The semiconductor device of claim 1, further comprising: a first insulation layer (52) disposed on a portion of the clip (47) which is disposed above the wire (421), fig. 56.

9. The semiconductor device of claim 5, wherein the first insulation layer (52) comprises one or more of a dielectric, an epoxy type dielectric, a foil, and a film, para. [0151].

11. The semiconductor device of claim 1, wherein the wire (421) is connected between the third contact pad (314) and the first external contact (223B), fig. 56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied to claim 1 above, and further in view of Ausserlechner et al., US Publication No. 2012/0146165 A1 in view of Wyland, US Publication No. 2009/0102067 A1 (from the IDS).

Regarding claim 5:


In an analogous art, Ausserlechner teaches:
5. The semiconductor device of claim 1, further comprising: (see fig. 25) a first insulation layer (e.g. See para. [0131] disclosing “the surfaces of clip 100 that face bond wire 208 and the bond pads can be coated with a dielectric isolation film”) disposed on a portion of the clip (100) which is disposed above the wire (208).  Coating the surfaces of clip that face the bond wire a first insulating film can “increase voltage isolation”, para. [0131].
	In an analogous art, Wyland teaches (see fig. 22) forming a first insulation layer (215) disposed on bottom portion of a clip (100) to prevent short-circuiting, para. [0037].

	Based on the teachings of Ausserlechner and Wyland, it would have been obvious to one of ordinary skill in the art to modify Hayashi to form “a first insulation layer disposed on a portion of the clip which is disposed above the wire” because Ausserlechner teaches surfaces of the clip that face the bond wire can coated with an insulating film to increase voltage isolation and Wyland teaches this configuration can help prevent short-circuits.

	Regarding claim 6:
Based on the teachings of Ausserlechner and Wyland, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to form “the first insulation layer has the form of a rectangular strip, the rectangular strip being disposed above the wire”, since it is within the general skill of a worker in the art to select favorite shape (e.g. rectangular shape) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  


	Regarding claim 10:
	Ausserlechner and Wyland are silent the first insulation layer comprises a thickness in a range from 2 μm to 100 μm.
	However, since Ausserlechner teaches the first insulation layer is need for voltage isolation (e.g. para. [0121]) and Wyland teaches the first insulation layer helps prevent short-circuiting (e.g. para. [0037]), one of ordinary skill in the art would be motivated to find the optimum thickness of the first insulating layer to achieve voltage isolation and the prevention of short-circuiting.
Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.
Absent any disclosure by the Applicant that the first insulation layer having a thickness in a range from 2 μm to 100 μm is critical or provides for unexpected results, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Ausserlechner and Wyland.
	Also see MPEP § 2144.05:
	 ”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hayashi with the teachings of Ausserlechner because coating the surfaces of clip that face the bond wire a first insulating film can “increase voltage isolation”.  See Ausserlechner at para. [0121].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hayashi with the teachings of Wyland because a first insulation layer disposed on bottom portion of a clip can help prevent short-circuiting.  See Wyland at para. [0037].


	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied to claim 1 above, and further in view of Otremba et al., US Publication No. 2009/0108467.

	Regarding claim 17:
	Hayashi teaches all the limitations of claim 1 above, and further teaches:
	17. The semiconductor device of claim 1, further comprising: an encapsulant (52), 
	wherein the clip (47) comprises a main face (e.g. top) remote from the semiconductor die (31C), fig. 56.
	
	Hayashi does not expressly teach wherein the encapsulant is disposed such that the main face is exposed to the outside.
para. [0025].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hayashi with the teachings of Otremba because an exposed top surface of the clip enables a heat sink or cooling element to be directly attached onto the exposed surface.  See Otremba at para. [0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Michele Fan/
Primary Examiner, Art Unit 2894
28 February 2022